SUMMARY ORDER
Plaintiff-appellant Morris McAllister, proceeding pro se, appeals from a judgment entered September 2, 2015, in favor of his former employer, defendant-appellee Quik Park PCVST Garage, LLC (“Quik Park”), in his employment discrimination suit under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000 et seq., and the New York Human Rights Law (“NYHRL”), N.Y. Exec. Law § 296. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.2
We review de novo a district court’s grant of summary judgment. Garcia v. Hartford Police Dep’t, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam). Summary judgment must be granted if “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When determining whether a genuine dispute exists, we must-“resolve all ambiguities and draw all inferences against the moving party.” Garcia, 706 F.3d at 127. We have *63held that “[e]ven when a motion for summary judgment is unopposed, the district court is not relieved of its duty to decide whether the movant is entitled to judgment as' a matter of law,” Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004), and further stated that, “[i]f the evidence submitted in support of the summary judgment motion does not meet the movant’s burden of production, then ‘summary judgment must be denied even if no opposing evidentiary matter is presented,’ ” id. at 244 (emphasis omitted) (quoting Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001)).
McAllister does not argue in his appellate brief that he was discriminated against on the basis of his age and race. Accordingly, those claims are deemed abandoned. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (explaining that a pro se appellant abandons issues not raised in his appellate brief). Nonetheless, even if McAllister did not abandon his .claims, and even if he had properly exhausted his administrative remedies, he cannot prevail. Except as noted below, we affirm for substantially the reasons stated by the district court in its September 2, 2015 decision.
Although McAllister did not oppose the summary judgment motion below, the district court conducted an independent analysis to ensure that the movant had met its burden. The district court correctly granted summary judgment for Quik Park on McAllister’s Title VII claim. To establish a prima facie case of discrimination, a plaintiff must show that “(1) he is a member of a protected class; (2) he is competent to perform the job or is performing his duties satisfactorily; (3) he suffered an adverse employment decision or action; and (4) the decision or action occurred under circumstances giving rise to an inference of discrimination based on his membership in the protected class.” Dawson v. Bumble & Bumble, 398 F.3d 211, 216 (2d Cir. 2005). If the plaintiff succeeds, the burden then shifts to the employer to “proffer some legitimate, nondiscriminatory reason for the adverse decision or action.” Id. McAllister has offered no facts that would give rise to an inference of discrimination based on his race, nor has he presented evidence sufficient to raise an issue of fact as to whether Quik Park’s nondiscriminatory reason for laying him off—that it eliminated the porter position—was pretextual. See id. . .
It is unclear whether the district court construed McAllister’s complaint' to raise a claim under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. The district court likely should have; although the ADEA box was not marked on page one of the complaint, “age” was checked on page three. Any error- was harmless. An ADEA claim would have failed for the same reasons as the Title VII claim, especially because the ADEA has a stricter “but-for” causation standard. See Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176, 129 S.Ct. 2343, 174 L.Ed.2d 119 (2009) (interpreting the ADEA to require the plaintiff to show that age was a “but-for” cause of his termination). '
The district court should not have reached the merits of McAlister’s NYHRL claims, however, because the court did not have jurisdiction over these claims. Nonetheless, we affirm the judgment for lack -of jurisdiction. See United States v. Watts, 786 F.3d 152, 161 (2d Cir. 2015) (“We ... may affirm on any ground which finds support in the record.” (internal quotation marks omitted)). Under New York law, “NYHRL ... claims, once brought before the [New York State Division of Human Rights (“NYSDHR”) ], may *64not be brought again as a plenary action in another court.” York v. Ass’n of the Bar of the City of New York, 286 F.3d 122, 127 (2d Cir. 2002). McAllister filed a complaint with the NYSDHR and, after an investigation, the NYSDHR dismissed the complaint. Because “a state law depriving its courts of jurisdiction over a state law claim also operates to divest a federal court of jurisdiction to decide the claim,” Moodie v. Fed. Reserve Bank of N.Y., 58 F.3d 879, 884 (2d Cir. 1995), the district court lacked jurisdiction to hear McAllister’s NYHRL claims.
Finally, McAllister attaches a letter submitted to the district court below, which asserts that Quik Park “failed to provide [him] with requested documents.” Appellant’s Br. at 4. To the extent that this letter can be construed as a challenge to the district court’s denial of his request for Federal Rule of Civil Procedure 56(d) discovery, this claim fails because McAllister has failed to show any abuse of discretion by the district court. See Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 151 (2d Cir. 2016) (“We review a district court’s denial of [the nonmovantj’s Rule 56(d) motion for abuse of discretion.”).
We have considered McAllister’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.

. Pursuant to 28 U.S.C. § 636(c), the parties consented to jurisdiction over the case by Magistrate Judge Ronald L. Ellis.